Exhibit 10.2

 

DOUGLAS DYNAMICS, INC.
GRANT NOTICE FOR 2010 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNITS

 

FOR GOOD AND VALUABLE CONSIDERATION, Douglas Dynamics, Inc. (the “Company”),
hereby grants to Participant named below the opportunity to earn the number of
restricted stock units specified below (the “Award”), upon the terms and subject
to the conditions set forth in this Grant Notice, the Douglas Dynamics, Inc.
2010 Stock Incentive Plan (the “Plan”) and the Standard Terms and Conditions
(the “Standard Terms and Conditions”) adopted under such Plan and provided to
Participant, each as amended from time to time. Each restricted stock unit
subject to this Award represents the right to receive one share of the Company’s
common stock, par value $0.01 (the “Common Stock”), subject to the conditions
set forth in this Grant Notice, the Plan and the Standard Terms and Conditions. 
This Award is granted pursuant to the Plan and is subject to and qualified in
its entirety by the Standard Terms and Conditions. Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan.

 

Name of Participant:                         

 

Effective Date:                          , 20    

 

Performance Period:                            , 20     through
                  , 20    

 

Performance Criteria:  You will earn a number of Restricted Stock Units based on
the Company’s achievement as measured by the Performance Measure at the end of
the Performance Period, as set forth below.

 

·                                          The Targeted Performance Value of
this Award is $                      .  The actual number of Restricted Stock
Units earned is derived by multiplying the Targeted Performance Value by the
actual percentage of RSU Target (as defined below) earned, then dividing that
total by the average of the closing sale price of the Common Stock on each
trading day during the 90-day period ending on the last day of the performance
period and rounding down to the nearest whole number.

 

·                                          The “Performance Measure” for the
Performance Period is the free cash flow of the Company (“Free Cash Flow”),
defined as cash generated by operating activities less net cash used in
investing activities, adjusted for non-recurring items, as determined and
approved by the Administrator.

 

·                                          The Target Free Cash Flow (the “FCF
Target”) is $       million.

 

·                                          If actual Free Cash Flow for the
Performance Period equals the FCF Target, 100% of the target number of
Restricted Stock Units (the “RSU Target”) is earned.

 

·                                          If actual Free Cash Flow for the
Performance Period is less than the FCF Target, the percentage of the RSU Target
earned is reduced by 1% for each $                 shortfall in actual Free Cash
Flow below the FCF Target.

 

--------------------------------------------------------------------------------


 

·                                          If actual Free Cash Flow for the
Performance Period falls below 53.3% of theFCF Target, no Restricted Stock Units
are earned.

 

·                                          If actual Free Cash Flow for the
Performance Period is greater than the FCF Target, the percentage of the RSU
Target earned is increased by 1% for each $                   increase in actual
Free Cash Flow above the FCF Target, up to a maximum of 150% of the RSU Target.

 

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

 

DOUGLAS DYNAMICS, INC.

 

 

 

 

Participant Signature

By:

 

 

 

Title:

 

 

 

 

 

Address (please print)

 

2

--------------------------------------------------------------------------------


 

DOUGLAS DYNAMICS, INC.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS

 

These Standard Terms and Conditions apply to the Award of restricted stock units
granted pursuant to the Douglas Dynamics, Inc. 2010 Stock Incentive Plan (the
“Plan”), which are evidenced by a Grant Notice that specifically refers to these
Standard Terms and Conditions.  In addition to these Terms and Conditions, the
restricted stock units shall be subject to the terms of the Plan, which are
incorporated into these Standard Terms and Conditions by this reference.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan.

 

1.                                      TERMS OF RESTRICTED STOCK UNITS

 

Douglas Dynamics, Inc., a Delaware corporation (the “Company”), has granted to
the Participant named in the Grant Notice provided to said Participant herewith
(the “Grant Notice”) the opportunity to earn the number of restricted stock
units (the “Award” or the “Restricted Stock Units”) specified in the Grant
Notice.  Each Restricted Stock Unit represents the right to receive one share of
the Company’s common stock, $0.01 par value per share (the “Common Stock”), upon
the terms and subject to the conditions set forth in the Grant Notice, these
Standard Terms and Conditions, and the Plan, each as amended from time to time. 
For purposes of these Standard Terms and Conditions and the Grant Notice, any
reference to the Company shall include a reference to any Subsidiary.

 

2.                                      EARNING OF RESTRICTED STOCK UNITS

 

The Award shall not be earned as of the Effective Date set forth in the Grant
Notice and shall be forfeitable unless and until otherwise earned pursuant to
the terms of the Grant Notice and these Standard Terms and Conditions.  After
the Effective Date, subject to termination or acceleration as provided in these
Standard Terms and Conditions and the Plan, the Award shall become earned as
described in the Grant Notice with respect to that number of Restricted Stock
Units as set forth in the Grant Notice.  The earning of the Restricted Stock
Units shall accelerate, and all of the Restricted Stock Units shall become fully
earned, upon the occurrence of a Change of Control.  Notwithstanding anything
contained in these Standard Terms and Conditions to the contrary, upon the
Participant’s Termination of Employment for any reason (including by reason of
death or Disability), any then unearned Restricted Stock Units (after taking
into account any accelerated earning under any agreement between the Participant
and the Company, if applicable) held by the Participant shall be forfeited and
canceled as of the date of such Termination of Employment.

 

3.                                      SETTLEMENT OF RESTRICTED STOCK UNITS

 

Earned Restricted Stock Units shall be settled by the delivery to the
Participant or a designated brokerage firm of one share of Common Stock per
earned Restricted Stock Unit as soon as reasonably practicable following the
earning of such Restricted Stock Units, and in all events no later than March 15
of the year following the year in which such Restricted Stock Units are earned
(unless delivery is deferred pursuant to a nonqualified deferred compensation
plan in accordance with the requirements of Section 409A of the Code).

 

--------------------------------------------------------------------------------


 

4.                                      RIGHTS AS STOCKHOLDER

 

The Participant shall not have voting rights or dividend rights with respect to
shares of Common Stock underlying Restricted Stock Units unless and until such
shares of Common Stock are reflected as issued and outstanding shares on the
Company’s stock ledger.

 

5.                                      HOLDING PERIOD; RESTRICTIONS ON RESALES
OF SHARES

 

Except as otherwise permitted by the Company, the Participant shall not sell,
transfer, alienate, hypothecate or otherwise dispose of any Common Stock issued
in respect of earned Restricted Stock Units, other than the amount of such
Common Stock necessary to pay withholding or other tax obligations arising in
connection with the earning of the Restricted Stock Units, until after the end
of the calendar year in which such Common Stock is issued.

 

The Company may impose such additional restrictions, conditions or limitations
as it determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued in respect of earned Restricted Stock Units, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.

 

6.                                      INCOME TAXES

 

The Company shall not deliver shares in respect of any Restricted Stock Units
unless and until the Participant has made arrangements satisfactory to the
Administrator to satisfy applicable withholding tax obligations.  Unless the
Participant pays the withholding tax obligations to the Company by cash or check
in connection with the delivery of the Common Stock, withholding may be
effected, at the Company’s option, by withholding Common Stock issuable in
connection with the earning or settlement of the Restricted Stock Units
(provided that shares of Common Stock may be withheld only to the extent that
such withholding will not result in adverse accounting treatment for the
Company). The Participant acknowledges that the Company shall have the right to
deduct any taxes required to be withheld by law in connection with the delivery
of the Restricted Stock Units from any amounts payable by it to the Participant
(including, without limitation, future cash wages).

 

7.                                      NON-TRANSFERABILITY OF AWARD

 

The Participant represents and warrants that the Restricted Stock Units are
being acquired by the Participant solely for the Participant’s own account for
investment and not with a view to or for sale in connection with any
distribution thereof.  The Participant further understands, acknowledges and
agrees that, except as otherwise provided in the Plan or as permitted by the
Administrator, the Restricted Stock Units may not be sold, assigned,
transferred, pledged or otherwise directly or indirectly encumbered or disposed
of.

 

2

--------------------------------------------------------------------------------


 

8.                                      OTHER AGREEMENTS SUPERSEDED

 

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Restricted Stock Units.  Any prior agreements, commitments or negotiations
concerning the Restricted Stock Units are superseded.

 

9.                                      LIMITATION OF INTEREST IN SHARES SUBJECT
TO RESTRICTED STOCK UNITS

 

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon earning of the Restricted
Stock Units.  Nothing in the Plan, in the Grant Notice, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company’s employ or service
nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason

 

10.                               GENERAL

 

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

 

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

 

3

--------------------------------------------------------------------------------


 

In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Plan shall control.  In the event of any conflict
between the Grant Notice and these Standard Terms and Conditions, the Grant
Notice shall control.

 

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.

 

11.                               ELECTRONIC DELIVERY

 

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Stock Units via
Company web site or other electronic delivery.

 

4

--------------------------------------------------------------------------------